 PEARSON CANDY CO.Pearson Candy Co.,A Division of W. R.Grace & Co.andBakery&Confectionery Workers InternationalUnion of America,Local 400, AFL-CIO. Case31-CA-1966December24, 1970DECISION AND ORDERBY MEMBERSFANNING,BROWN, AND JENKINSUpon a charge filed on July 17, 1970, by Bakery &ConfectioneryWorkers InternationalUnion ofAmerica, Local 400, AFL-CIO, herein called theUnion, and duly served on Pearson Candy Co., ADivision of W. R. Grace & Company, herein calledthe Respondent, the General Counsel of the NationalLabor Relations Board, by the Regional Director forRegion 31, issued a complaint on July 31, 1970,againstRespondent, alleging that Respondent hadengaged in and was engaging in unfair labor practicesaffecting commerce within the meaning of Section8(a)(5)and (1) and Section 2(6) and (7) of theNational Labor Relations Act, as amended. Copies ofthe charge, complaint, and notice of hearing before aTrial Examiner were duly served on the parties to thisproceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on September 9,1969, following a second Board election in Case31-RC-956 the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate; Iand that, commencing on or about February 6, 1970,and at all times thereafter, Respondent has refused,and continues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On August 11, 1970, Respon-dent filed its answer to the complaint admitting inpart, and denying in part, the allegations in thecomplaint. The Respondent admits all of the factualallegations of the complaint, including its refusal torecognize and bargain with the Union, but contendsthat it is not obligated to bargain because the Union'scertification is invalid by reason of the RegionalDirector's errors at the several stages of the underly-ing representation case.On August 31, 1970, counsel for the GeneralCounsel filed directly with the Board a Motion forSummary Judgment, supported by a brief, in which hecontends that the Respondent's answer to the com-plaint raises no factual issues warranting a hearing,iOfficial noticeis taken ofthe recordin the representationproceeding,Case 31-RC-956 as the term "record"isdefined in Sees 102 68 and102 69(f) of theBoard's Rules and Regulations, Series 8,as amended SeeLTV Electrosystems, Inc,166NLRB 938, enfd 388 F 2d 683 (C A 4,449and prays the Board to grant the Motion for SummaryJudgment. Subsequently, on September 21, 1970, theBoard issued an order transferring the proceeding tothe Board and a Notice To Show Cause why theGeneral Counsel's Motion for Summary Judgmentshould not be granted. Respondent thereafter filed aresponse to Notice to Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.Upon the entire record in this proceeding, the Boardmakes the following:Ruling on the Motion for Summary JudgmentIn itsresponse the Respondent contends that theRegionalDirector'sReport on Objections, datedApril 30, 1969, was erroneous as he sustained theUnion's objections to the first election conducted onDecember 10, 1968, and directed a second election.The Respondent also contends that the RegionalDirector erred in his Supplemental Report andCertification of Representative, dated September 9,1969, in that he failed to sustain the Respondent'sobjections to the second election, failed to afford theRespondent an opportunity for a hearing on itsobjections, and certified the Union as the bargainingrepresentative of the employees in the agreed-uponunit.Finally, theRespondent contends that theRegional Director erred in the Decision and OrderAmending Certificationissuedon June 30, 1970, bydepriving the Respondent of the right to a hearing andgranting the Union's petition to amend its certifica-tiontoreflect its current affiliationwith theAFL-CIO.For the reasons noted below we find the Respon-dent's several contentions to be without merit. OnDecember 10, 1968, pursuant to an Agreement forConsent Election executed by the parties and ap-proved by the Regional Director, a secret ballotelection was conducted in which the Union failed toreceive amajority of the valid votes cast, andthereafter filed timely objections. After an investiga-tion,theRegionalDirector found that writtenmaterial distributed by the Respondent to its employ-ees on the day of the election contained threats andmaterialmisrepresentations which necessitated set-ting aside the election, and he directed that a secondelection be conducted. The Respondent filed with theBoard a Request for Review, which the Board deniedon May 14, 1969, on grounds that the election was1968),GoldenAge BeverageCo,167 NLRB 151,Intertype Co v Penello,269 F Supp 573 (D C Va. 1967),Follett Corp,164 NLRB 378, enfd 397F 2d 91 (C A 7, 1968),Sec 9(d) of the NLRA187 NLRB No. 62 450DECISIONSOF NATIONALLABOR RELATIONS BOARDconducted under the terms of an Agreement forConsent Election, and the Board would not entertainan appeal from the Regional Director's actions takenpursuant to the Consent Agreement.A second election was conducted on August 7, 1969,and the tally of ballots reflects that of 47 valid votescast, 31 were cast for the Union, 14 were cast againstthe Union, and there were 2 challenged ballots notdeterminative of the results of the election. TheRespondent filed timely objections alleging that theelection was delayed for 1 hour and 15 minutes byreason of the failure -off the Board's agent to appear atthe time scheduled, and that shortly before theelection the Union distributed a handbill containingnumerous material misrepresentations, which werecapitalized upon by the Union during the delay in theopening of the polls. Af ter an investigation conductedpursuant to section 6 of the agreement for consentelection, the Regional Director issued a SupplementalReport in which he found that the Union's handbilldid not contain material misrepresentations and thatthe delay in the conduct of the election had notdeprived any employee of an opportunity to vote.Accordingly, the Regional Director overruled theobjections and certified the Union as the bargainingrepresentative of the employees in the agreed-uponunit.Thereafter, theRespondent again filed aRequest for Review with the Board, which theRegional Director chose to treat as a motion forreconsideration.After having afforded the Respon-dent the opportunity to provide additional evidence insupport of its objections, the Regional Directordenied the motion for reconsideration and affirmedthe findings and conclusions set forth in his Supple-mental Report and Certification.On April 27, 1970, subsequent to its certification,theUnion filed a petition in Case 31-AC-18,requesting theRegionalDirector to amend thecertification to reflect the change in its affiliationfrom the International Brotherhood of Teamsters totheAFL-CIO. On June 30, 1970, the RegionalDirector, after issuance of a Notice To Show Cause towhich the Respondent replied, issued a Decision andOrder Amending Certification. On July 9, 1970, theRespondent filed an appeal with the Board contend-ing that the action of the Regional Director inamending the certification was arbitrary and capri-cious, and by telegram dated July 30, 1970, the Boarddenied the appeal.It is well settled that in the absence of newlydiscovered or previously unavailable evidence or2SeePittsburgh Plate Glass Co v N L R B,313 US 146, 162 (1941),Rules and Regulations of the Board,Secs 102.67(f) and 102 69(c).3MitchiyoshiUyeda, d/b/a Uduco Manufacturing Company,164 NLRB700.4 In view of our findingthat an evidentiaryhearing is notrequired inspecial circumstances a Respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in the instantunfair labor practice case were raised and determinedintheprior representation proceeding, and theRespondent does not offer to adduce at a hearing anynewly discovered or previously unavailable evidence,nor does it allege that any such special circumstancesexist herein to require the Board to examine any of thedecisionsmade in the representation proceeding.Moreover, the issues in the representation proceedingwere determined by the Regional Director pursuantto the Agreement for Consent Election, and we findno merit to the Respondent's arguments that theRegional Director's actions were either arbitrary orcapricious.3Accordingly, we find that the Respon-dent has not raised any issue properly litigable in thisunfair labor practice proceeding. Accordingly, weshall grant the Motion for Summary Judgment.4On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe Respondent is engaged in the wholesalemanufacture and distribution of candies and specialtyitems at its plant located in Culver City, California.The Respondent during the normal course andconduct of its business annually sells and shipsdirectly to customers located outside the State ofCalifornia products valued in excess of $50,000, orannually purchases and receives goods and materialsdirectly from suppliers located outside the State ofCalifornia valued in excess of $50,000.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and that itwilleffectuate the policies of the Act to assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDBakery & ConfectioneryWorkersInternationalUnion of America, Local 400, AFL-CIO, is a labororganizationwithin themeaning of Section 2(5) of theAct.thisproceeding,and as we havegranted theMotion for SummaryJudgment, we shall also grant the Charging Party's motion to revoke thesubpena served by the Respondent on the RegionalDirector for Region 31,which motionwas transferred to the Boardon August 25, 1970. PEARSON CANDY CO.451III.UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe following employees of the Respondent consti-tuteaunit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All candymanufacturing,stock,warehouse, wrap-ping and packing,and maintenance mechanicemployeesemployed bythe Employer at its plantlocated at 10101 Jefferson Boulevard,Culver City,California,excluding office clerical,salesmen,professional employees,guards and supervisors asdefined inthe Act.2.The certificationOn August 7, 1969, a majority of the employees ofRespondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 31 designated the Union as theirrepresentative for the purpose of collective-bargain-ing with the Respondent. The Union was certified asthe collective-bargaining representative of the em-ployees in said unit on September 9, 1969, and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about September 12, 1969, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as theexclusive collective-bargaining representative of allthe employees in the above-described unit. Com-mencing on or about January 17, 1970, and continu-ing at all times thereafter to date, the Respondent hasrefused, and continues to refuse, to recognize andbargain with the Union as the exclusive representativefor collective bargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceJanuary 17, 1970, and at all times thereafter, refusedto bargain collectively with the Union as the exclusiverepresentative of the employees in the appropriateunit,and that, by such refusal, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and (1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with its operationsdescribed in section I, above, has a close, intimate,and substantial relationship to trade, traffic, andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in theappropriate unit and, if an understanding is reached,embody such understanding in a sign agreement.In order to insure that the employees in theappropriate unit will be accorded the services of theirselected bargaining agent for the period provided bylaw, we shall construe the initial period of certificationas beginning on the date Respondent commences tobargain in good faith with the Union as the recogniz-ed bargaining representative in the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;Commerce Company d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett Construction Company,149 NLRB1419, 1421, enfd. 350 F.2d 57 (C.A. 10).The Board, upon the basis of the foregoing facts andthe entire record, makes the following:CONCLUSIONS OF LAW1.Pearson Candy Co., A Division of W. R. Grace& Co., is an employer engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2.Bakery & Confectionery WorkersInternationalUnion of America, Local 400, AFL-CIO, is a labororganization within the meaning of Section 2(5) of theAct.3.The following employees of the Respondentconstitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct.All candy manufacturing, stock, warehouse, wrap-ping and packing, and maintenance mechanicemployees employed by the Employer at its plantlocated at 10101 Jefferson Boulevard, Culver City,California, excluding office clerical,salesmen,professional employees, guards and supervisors asdefined in the Act.4.Since September 9, 1969, the above-namedlabor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act. 452DECISIONS OF NATIONALLABOR RELATIONS BOARD5.By refusing on or about January 17, 1970, andat all times thereafter, to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interfered with, restrained, and coerced, and isinterfering with, restraining, and coercing, employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that Respondent,Pearson Candy Co., A Division of W. R. Grace & Co.,its officers, agents, successors, and assigns, shall:1.Cease and desist from:(a) Refusing to bargain collectively concerning ratesof pay, wages, hours, and other terms and conditionsof employment, with Bakery & Confectionery Work-ers InternationalUnion of America, Local 400,AFL-CIO, as the exclusive bargaining representativeof its employees in the following appropriate unit:All candy manufacturing, stock, warehouse, wrap-ping and packing, and maintenance mechanicemployees employed by the Employer at its plantlocated at 10101 Jefferson Boulevard, Culver City,California, excluding office clerical,salesmen,professional employees, guards and supervisors asdefined in the Act.(b) In any like or related manner interfering with,restraining,or coercing employees in the rightsguaranteedthem in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at its Culver City, California, plant copiesof the attached notice marked "Appendix." 5 Copiesof said notice, on forms provided by the RegionalDirector for Region 31, after being duly signed byRespondent's representative, shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places, including all places where noticesto employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Notify the Regional Director for Region 31, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.5 In the eventthat this Orderis enforcedby a Judgment of a UnitedStatesCourt of Appeals,the words in the noticereading "POSTED BYORDER OF THE NATIONAL LABOR RELATIONSBOARD" shall bechanged to read"POSTED PURSUANT TO A JUDGMENT OF THEUNITED STATES COURT OF APPEALS ENFORCING AN ORDEROF THE NATIONALlabor relations board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with Bakery& Confectionery Workers International Union ofAmerica, Local 400, AFL-CIO, as the exclusiverepresentative of the employees in the bargainingunit described below.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement. The bargainingunit is:All candy manufacturing, stock, warehouse,wrapping and packing, and maintenancemechanic employees employed by the Em-ployer at its plant located at 10101 JeffersonBoulevard, Culver City, California, excludingoffice clerical, salesmen, professional em-ployees, guards and supervisors as defined inthe Act.PEARSONCANDY Co., ADIVISION OF W. R.GRACE & CO.(Employer) PEARSON CANDY CO453DatedBydays from the date of posting and must not be altered,(Representative)(Title)defaced, or covered by any othermaterial.This is an official notice and must not be defaced byAny questions concerning this notice or complianceanyone.with its provisions may be directed to theBoard'sThis notice must remain posted for 60 consecutiveOffice, FederalBuilding,Room 12100, 11000 Wil-shireBoulevard,Los Angeles, California 90024,Telephone 213-824-7351.